Hyman, O. J.
Plaintiffs sued defendant, alleging that H. L. Hanniwinkel had stolen from them twenty Consolidated City Bonds, of $1000 each, and had transferred the same to defendant; that they were the owners of eight of the bonds, and that the other twelve bonds belonged to other persons, but were left with them, plaintiffs, for safe keeping.
They prayed for judgment condemning defendant to deliver up the - bonds or to pay their value, $16,000, to them.
Defendant answered by a general denial. The District Judge rendered judgment in favor of defendant, and plaintiffs have appealed.
The bonds were owned and held by plaintiffs, as alleged, and they permitted Hanniwinkel to have control of the safe in which they were. He pledged them to defendant in borrowing money from him.
A part of the money was borrowed for plaintiffs, and received by them, without knowing from whom obtained.
The evidence, introduced without objection, shows that plaintiffs have confirmed the contract of Hanniwinkel with the defendant. After they were informed that Hanniwinkel had pledged these bonds to defendant, they took his (Hanniwenkil’s) note for the bonds, and for other moneys of theirs embezzled by him, and also obtained judgment against him. on the note.
They thereby ratified the pledge.
It therefore becomes unnecessary to enquire whether defendant took the bonds from Hanniwinkel in good faith or not, or whether the District Judge properly admitted evidence of good faith in defendant, or that Hanniwinkel had not stolen the bonds, to rebut the allegations of plaintiffs that he had stolen them.
Judgment affirmed, with costs.